Citation Nr: 1741849	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  07-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability with left leg radiculopathy.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970. He had additional duty in the Army National Guard from January 1976 to January 1979 and the Air National Guard from September 1980 to July 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issue was previously remanded by the Board for a hearing in January 2010 and a Board hearing via videoconference, was conducted in March 2010. A transcript of this hearing is contained within the electronic claims file. 

The claim was returned to the Board in August 2010 and April 2012, at which times it was remanded for additional development.

In January 2014, the Board denied entitlement to service connection for a low back disability with left leg radiculopathy. The Veteran appealed.

In an October 2014 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated the January 2014 Board decision. The case was returned to the Board in October 2015, at which time it was remanded for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

Remand is necessary to obtain an adequate VA opinion.

The Veteran was afforded a VA examination to assess the etiology of his low back disorder in April 2013.  However, the Veteran's complete service treatment records and reserve records were not contained within the claims file at the time of the examination; therefore, the examiner's opinion was not based on the full body of evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

Moreover, the Veteran submitted a private medical opinion dated in April 2015.  The physician opined that the Veteran developed lumbar disc disease from his in-service work and in-service trauma.  Specifically, the physician noted the Veteran's history of manual labor in service, pushing jet engines.  The Veteran was reportedly then found to have lumbar disc disease in 1972, when denied post-service employment.  The physician opined that the Veteran was "as likely as not pre-disposed to developing worsening pain from his injuries due to the effects of his service on his back."  His history, as well as intercurrent back injuries are reported in this document.

Given the evidence added to the claims file since the April 2013 VA opinion, the Board finds that an addendum opinion is necessary prior to adjudicating the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

2. Arrange for all the records in the claims files to be sent to a qualified examiner to ascertain the etiology of any low back disorder.  If the below cannot be answered without additional examination, appropriate examination should be requested in accordance with applicable procedures.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. 

The examiner shall provide an opinion as to whether it is at least as likely as not that the Veteran's current low back disorder was incurred during or as a result of service, including as due to any injuries during his periods of inactive duty for training.  A complete rationale should be offered.  To the extent your opinion is in accord or at variance with other recorded opinions, please reconcile or differentiate your reasoning from other recorded reasoning, to the extent possible.

3. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


